459 S.E.2d 273 (1995)
341 N.C. 191
Reba C. ELLIOT, Guardian for Bobby G. Casstevens, Petitioner,
v.
NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES, Respondent.
No. 466A94.
Supreme Court of North Carolina.
July 28, 1995.
*274 Legal Aid Society of Northwest North Carolina, Inc. by Joseph P. Henry and Cynthia Fenimore, Winston-Salem, for petitioner-appellant.
Michael F. Easley, Atty. Gen. by Claud R. Whitener, III and Belinda A. Smith, Asst. Attys. Gen., and Elizabeth J. Weese, Raleigh, for respondent-appellee.
PER CURIAM.
AFFIRMED.